Title: From James Madison to Samuel G. Perkins, 27 March 1802
From: Madison, James
To: Perkins, Samuel G.


Washington Saturday Mar. 27. 1802
Mr. Madison presents his compliments to Mr. Perkins, & incloses the letters of which he wished to be the bearer to Mr. Yard. The one which concerns Mr. Higginson & Mr. Perkins as well as Mr. Yard, is left open for Mr. P’s perusal.
 

   
   RC (DNA: RG 76, Spain, Treaty of 1819, Allowed Claims, vol. 23). Addressed by JM to Perkins at “Stelles Hotel / East of the Capitol.”



   
   The letter was probably JM to Pinckney, 27 Mar. 1802.


